DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 09/27/2021 has been entered. Claims 1-3 have been amended. Applicant added new claims 4-14. Therefore, claims 1-14 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However, new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Claim Clarification
Claim 1 recites “the legs having a distance from each other that corresponds to a distance between two holes defined by the coupling piece”; this recitation is being interpreted as further limiting intended use limitation “for a coupling piece for connecting two components”; where the coupling piece and the two components are not positively recited/required by the claim. The same interpretation applies to claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 10 and 11 recites “a locked state”; indefiniteness arises because it is not clear if these are the same as “a locked state” established in claim 1 from which said claims depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodlove, US (4555125).
	In regards to claim 1 Goodlove discloses:

In regards to claim 4 Goodlove teaches the coupling piece is inserted between the two components (further limiting intended use limitation in the preamble, if the applicant intends to positively require the coupling piece and/or the two components, they should be clearly positively recited in the claims without intended use language a found in the preamble for example).
	In regards to claim 5 Goodlove teaches wherein to affix [intended use because of “to” as claimed] the coupling pin clip at ends of the coupling piece the coupling pin clip is to be inserted both through a hole (through which 40 passes in 60 or 70) defined by one component of the two components and through a hole (35 or 36) defined by the coupling piece (2).  The way this claim is recited it still doesn’t positively require the 
In regards to claim 6 Goodlove teaches the tipping finger tilts into a vertical position (fig. 2) via gravitational force (Col 3; LL 9-13; excerpt highlighted below; examiner clarifies that the release of finger 10 would have the same effect as releasing the handle 20) Examiner notes that the scaffolding structures are not required as claimed and Goodlove can be used in a scaffolding that has holes along a vertical orientation i.e. facing in a vertical direction in a horizontally extending scaffolding member such that the tipping member performs this “tilts” ability as claimed.
.  
    PNG
    media_image1.png
    130
    609
    media_image1.png
    Greyscale

In regards to claim 7 Goodlove teaches a length of the tipping finger (length of 10) is such that, in a locked state (in fig. 2), leads from a first leg (24) of the legs to a second leg (26) of the legs.
In regards to claim 8 Goodlove teaches a first leg of the legs about which the tipping finger articulates is longer than a second leg of the legs (as shown in annotated fig. 2 below; where first leg 24 extends further to the left hand side than lower second leg 26).  

    PNG
    media_image2.png
    668
    431
    media_image2.png
    Greyscale

	In regards to claim 9 Goodlove teaches the tipping finger has a conically tapered end (12; as shown in fig. 2 below).

    PNG
    media_image3.png
    230
    321
    media_image3.png
    Greyscale

	In regards to claim 10 Goodlove teaches at least one of the legs has a conical end (second leg 26 has a conical end as shown in annotated drawings below) such that 

    PNG
    media_image4.png
    268
    285
    media_image4.png
    Greyscale

	In regards to claim 11 Goodlove teaches the articulated tipping finger is configured to rest against a portion of the second leg in a locked state (as shown in locked state of fig. 2).
In regards to claim 12 Goodlove teaches the legs are unitary (as shown in fig. 1).
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodlove, US (4555125).
	In regards to claim 13 Goodlove discloses:
	A coupling pin clip (assembly in fig. 1 including 10 and 20) for a coupling piece (intended use) for connecting two components (intended use), comprising: a first leg (24); a second leg (26), the first leg and the second leg forming a U-shaped profile (U-Shape of 20; as shown in fig. 3), a distance between the legs (distance between 24 and 26) corresponding to a distance between two holes defined by the coupling piece (further limiting intended use limitation); and a tipping finger (10) articulated with (at 16) 
In regards to claim 14 Goodlove teaches the first leg and the second leg are unitary (as shown in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-12 are further rejected (utilizing a different interpretation of reference Goodlove) under 35 U.S.C. 103 as being unpatentable over Rogers, US (2010/0025556) in view of Goodlove, US (4555125).
In regards to claim 1 Rogers discloses:
A coupling pin clip (two 40s; fig. 3) for a coupling piece (2; fig. 2) for connecting two components (60 and 70). 

    PNG
    media_image5.png
    784
    430
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    630
    425
    media_image6.png
    Greyscale

In regards to claim 1 Rogers does not disclose the coupling pin clip having a U-shaped profile and legs and a tipping finger.
However, Goodlove teaches coupling pin clip (10, 20) having a U-shaped profile (U-Shape of 20; as shown in fig. 3) and legs (24, 26), the legs having a distance from each other (distance between 24 and 26) which correspond to two holes (such as between 52/54/52; note that the term ‘corresopond’ is broad and is being interpreted as such); the coupling pin clip having a tipping finger (10) that is articulated at one end (top end 24) of the coupling pin clip (at 16) and configured to rest against an other end (bottom end 26) of the coupling pin clip in a locked state (locked state shown in fig. 3).



    PNG
    media_image7.png
    882
    776
    media_image7.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to use the U-shaped pin taught by Goodlove in place of pin 40 of Rogers since it would provide the predictable function of having a secure coupling between the coupling piece and the components of the scaffold where having the tipping finger on one of both ends of the U-shaped pin would provide for a secure engagement that would require intentional motion by the worker to detach to enhance safety. Teaching the pin clip of Goodlove in place of pin 40 of Rogers consequently teaches: the legs (24 and 26 of Goodlove) having a distance from 
	In regards to claim 4 Rogers discloses the coupling piece (2) is inserted between the two components (60 and 70 as shown in fig. 3).
	In regards to claim 5 Goodlove teaches wherein to affix the coupling pin clip at ends of the coupling piece the coupling pin clip is to be inserted both through a hole (through which 40 passes in 60 or 70) defined by one component of the two components and through a hole (35 or 36) defined by the coupling piece (2).
	In regards to claim 7 Goodlove teaches a length of the tipping finger (length of 10) is such that, in a locked state (in fig. 2), leads from a first leg (24) of the legs to a second leg (26) of the legs.
In regards to claim 8 Goodlove teaches a first leg of the legs about which the tipping finger articulates is longer than a second leg of the legs (as shown in annotated fig. 2 below; where first leg 24 extends further to the left hand side than lower second leg 26).  

    PNG
    media_image2.png
    668
    431
    media_image2.png
    Greyscale

	In regards to claim 9 Goodlove teaches the tipping finger has a conically tapered end (12; as shown in fig. 2 below).

    PNG
    media_image3.png
    230
    321
    media_image3.png
    Greyscale

	In regards to claim 10 Goodlove teaches at least one of the legs has a conical end (second leg 26 has a conical end as shown in annotated drawings below) such that the conically tapered end of the tipping finger comes to rest against the conical end in a locked state (as shown in fig. 2; reproduced below).

    PNG
    media_image4.png
    268
    285
    media_image4.png
    Greyscale

	In regards to claim 11 Goodlove teaches the articulated tipping finger is configured to rest against a portion of the second leg in a locked state (as shown in locked state of fig. 2).
In regards to claim 12 Goodlove teaches the legs are unitary (as shown in fig. 1).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US (2010/0025556) in view of Goodlove, US (4555125).
In regards to claim 2 Rogers discloses:
	A connecting adapter (2, 40; fig. 3) for connecting frame sections (60 and 70) of a scaffolding (scaffolding; fig. 8), comprising: a coupling piece (2; fig. 2) which is insertable between the frame sections (as shown in fig. 3), and a coupling pin clip (40; fig. 3). 
In regards to claim 2 Rogers does not disclose the coupling pin clip having a U-shaped profile and legs and a tipping finger.
However, Goodlove teaches coupling pin clip (10, 20) having a U-shaped profile (U-Shape of 20; as shown in fig. 3) and legs (24, 26), the legs having a distance from each other (distance between 24 and 26); the coupling pin clip having a tipping finger 
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to use the U-shaped pin taught by Goodlove in place of pin 40 of Rogers since it would provide the predictable function of having a secure coupling between the coupling piece and the components of the scaffold where having the tipping finger on one of both ends of the U-shaped pin would provide for a secure engagement that would require intentional motion by the worker to detach to enhance safety. Teaching the pin clip of Goodlove in place of pin 40 of Rogers consequently teaches: the legs (24 and 26 of Goodlove) having a distance from each other that corresponds to a distance between two holes (two holes on opposite sides along the width of the cylindrical pipe 2) defined by the coupling piece (2). To further clarify, the distance between two legs 24 and 26 are corresponding to the distance between the two holes through which a single pin 40 passes as shown in fig. 6; where then the pin clip of Goodlove is passed in a horizontal manner and tipping finger closes the U-shape as shown in fig. 2 of Goodlove.
In regards to claim 3 Rogers discloses wherein the coupling piece (2) has a centered circumferential abutment ring (10; fig. 2).
Claims 13 and 14 are further rejected (utilizing a different interpretation of reference Goodlove) under 35 U.S.C. 103 as being unpatentable over Rogers, US (2010/0025556) in view of Goodlove, US (4555125).
In regards to claim 13 Rogers discloses:

In regards to claim 13 Rogers does not disclose the coupling pin clip having a U-shaped profile and legs and a tipping finger
However, Goodlove teaches coupling pin clip (20) comprising the first leg (24) and the second leg (26) forming a U-shaped profile (as shown in fig. 3), and a tipping finger (10) articulated with respect to the first leg (at 16) and configured to rest against the second leg (bottom end 26) in a locked state (locked state shown in fig. 3).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to use the U-shaped pin taught by Goodlove in place of pin 40 of Rogers since it would provide the predictable function of having a secure coupling between the coupling piece and the components of the scaffold where having the tipping finger on one of both ends of the U-shaped pin would provide for a secure engagement that would require intentional motion by the worker to detach to enhance safety. Teaching the pin clip of Goodlove in place of pin 40 of Rogers consequently teaches: a distance between the legs (distance between 24 and 26) corresponding to a distance between two holes (two holes on opposite sides along the width of the cylindrical pipe 2) defined by the coupling piece (2). To further clarify, the distance between two legs 24 and 26 are corresponding to the distance between the two holes through which a single pin 40 passes as shown in fig. 6; where then the pin clip of Goodlove is passed in a horizontal manner and tipping finger closes the U-shape as shown in fig. 2 of Goodlove.	
.

Response to Arguments
Applicant’s arguments filed 09/27/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/           Examiner, Art Unit 3634